Exhibit 10.1

Actua Corporation

Wind-Down Incentive Plan

Actua Corporation (the “Company”) hereby adopts the Actua Corporation Wind-Down
Incentive Plan (the “Plan”) effective as of June 18, 2018 to retain certain
employees and incent those employees to maximize value in connection with the
monetization of its minority holdings. Pursuant to the Plan, to the extent that
the aggregate cash proceeds from the monetization of (1) Instamed Holdings,
Inc., (2) Parchment Inc., (3) Relay Holdings, LLC, (4) Savana, Inc. and (5)
Stage2 Capital Venture Associates, L.P. exceed the aggregate book value of such
assets, the Company shall distribute an aggregate of 10% of such cash proceeds
to be allocated among the certain of the Company’s employees.